Manifestly, the plaintiff concluded that the defendant was not so drunk as to preclude him from safely performing the injection by means of a hypodermic needle. The defendant, by holding himself out as a physician, represented that he had the required training and skill, and, at the time of this treatment, represented that he was in such physical and mental condition as to enable him to apply his training and skill. He occupied the dominant position in *Page 350 
relation of trust and confidence. I do not think we are justified in holding that the patient was negligent as a matter of law in relying on the physician's assurance that he was in condition to safely use a hypodermic needle.
It is my opinion that the opening statement of counsel was a sufficient statement of a cause for submission to the jury, and that the court erred in instructing a verdict for the defendant upon such statement.